Name: Commission Regulation (EC) No 130/2004 of 26 January 2004 amending Regulation (EC) No 1518/2003 laying down detailed rules for implementing the system of export licences in the pigmeat sector
 Type: Regulation
 Subject Matter: tariff policy;  animal product
 Date Published: nan

 Avis juridique important|32004R0130Commission Regulation (EC) No 130/2004 of 26 January 2004 amending Regulation (EC) No 1518/2003 laying down detailed rules for implementing the system of export licences in the pigmeat sector Official Journal L 019 , 27/01/2004 P. 0014 - 0015Commission Regulation (EC) No 130/2004of 26 January 2004amending Regulation (EC) No 1518/2003 laying down detailed rules for implementing the system of export licences in the pigmeat sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat(1), and in particular Article 8(2), Article 13(12) and Article 22 thereof,Whereas:(1) The market in pigmeat is currently in a difficult situation and the market should be supported by granting export refunds for products falling within CN code 0203.(2) Article 2(1) of Commission Regulation (EC) No 1518/2003(2) sets the period of validity of export licences at 90 days from their date of issue. However, to relieve the market rapidly and allow the market price level to improve, operators should be encouraged to undertake exports more rapidly by means of refunds. A shorter period of validity for export licences issued under this measure should therefore be set.(3) Given the increase in refunds compared with previous situations, the amount of the securities set in Annex I to Regulation (EC) No 1518/2003 should be adjusted.(4) Regulation (EC) No 1518/2003 should therefore be amended accordingly.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1518/2003 is hereby amended as follows:(a) in Article 2(1) the following subparagraph is added:"However, for products falling within CN code 0203, export licences issued in February 2004 shall be valid only until the end of the second month following that of their issue and those issued in March 2004 shall be valid only until the end of the month following that of their issue."(b) Annex I is replaced by the Annex hereto.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.It shall apply to export licences applied for from 27 January 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 January 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 282, 1.11.1975, p. 1. Regulation as last amended by Regulation (EC) 1365/2000 (OJ L 156, 29.6.2000, p. 5).(2) OJ L 217, 29.8.2003, p. 35.ANNEX"ANNEX I>TABLE>"